ORDER DENYING MOTION FOR RECONSIDERATION
GARY P. SULLIVAN, Chief Justice.
On September 21, 1999, Defendant Del Wayne First filed a Petition for Review from an Order for Payment issued on August 31, 1999, the Honorable Barry C. Bighorn Sr., presiding. The petition was denied by this Court on February 2, 2000. On February 25, 2000, the defendant filed an “Addendum to Appeal”, accompanied by various documents, in support of his September 21, 1999, petition. In our Order denying defendant’s Petition for Review, we ordered our Clerk to mail a copy of our Order along with a copy of our Rules of Procedure in the Court of Appeals. Our record does not reflect when or whether defendant was served with our Order. Therefore, we treat defendant’s
“Addendum to Appeal” as a Motion for Reconsideration and deny same for the following reasons:
1. The Addendum to Appeal and the attached documents, do not satisfy the requirements of Rule 9 of the Rules of Procedure in the Court of Appeals and therefore we find no legal basis for reconsideration of our Order Denying Petition for Review dated February 2, 2000.
IT IS NOW THEREFORE, THE ORDER OF THIS COURT THAT:
1. Our Order Denying Petition for Review is affirmed.
2. All Tribal Court judgments and orders heretofore stayed or not acted upon because of, or pursuant to the pendency of this appeal, are herewith restored and shall be given full force and effect without further delay.